Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2016

                                      No. 04-16-00079-CR

                                     Daniel RODRIGUEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR4842
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
       On August 3, 2016, this court advised the trial court that because Appellant’s brief has
not been filed, the appeal has been abated and the cause remanded to the trial court for it to
conduct an abandonment hearing in accordance with Rule 38.8(b). See TEX. R. APP. P. 38.8.
        On August 18, 2016, the trial court requested an extension of time to conduct the hearing.
The trial court’s request is GRANTED. The trial court must hold a hearing as required by our
August 3, 2016 order, but the deadline to file the required records is extended to October 3,
2016.
        The trial court, at its discretion, may allow Appellant to appear by telephonic or other
electronic means. However, the trial court shall order Appellant’s counsel to appear in person at
the hearing. See id. R. 38.8(b)(3).
       All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court